Case 2:18-cv-00139-JDL Document 118 Filed 02/02/21 Page 1 of 4                PageID #: 2241




                      IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


                                         :
SECURITIES AND EXCHANGE COMMISSION, :
                                         :                CIVIL ACTION
                Plaintiff,               :
                                         :                Case No.: 2:18-139-JDL
     v.                                  :
                                         :
MICHAEL A. LIBERTY; BRITTANY LIBERTY; :
PAUL HESS; RICHARD LIBERTY;              :
GEORGE J. MARCUS;                        :
MOZIDO INVESCO, LLC;                     :
FAMILY MOBILE, LLC; BRTMDO, LLC          :
BRENTWOOD FINANCIAL, LLC; and            :
TL HOLDINGS GROUP, LLC                   :
                                         :
                        Defendants,      :
                                         :
     and                                 :
                                         :
XANADU PARTNERS, LLC                     :
                                         :
                        Relief Defendant :
                                         :


                    LIBERTY DEFENDANTS’ SIXTH STATUS REPORT

       COME NOW, Defendants Michael A. Liberty, Mozido Invesco, LLC, Family Mobile,

LLC, BRTMDO, LLC, Brentwood Financial, LLC, and TL Holdings Group, LLC (the “Liberty

Defendants”), by and through their undersigned attorneys, and pursuant to the Court’s August 8,

2019 Order on Defendants’ Fourth Motion to Stay Civil Proceedings (ECF No. 73), hereby

provide the following final Status Report on the progress of the criminal case against Messrs.

Liberty and Hess.

       On February 2, 2021, Judge Singal convened a conference of counsel in Messrs. Liberty

and Hess’s criminal case. Based on Mr. Liberty’s acceptance of the Presidential Pardon granted
Case 2:18-cv-00139-JDL Document 118 Filed 02/02/21 Page 2 of 4                PageID #: 2242




to him on January 19, 2021, see Executive Grant of Clemency, Docket No. 2:19-cr-00030-GZS,

ECF Nos. 174 & 174-1, the Court determined that the Presidential Pardon resolved the criminal

case against Mr. Liberty. See Minute Entry, Docket No. 2:19-cr-00030-GZS, ECF No. 176. The

Court further ordered the Government to file a status report concerning Mr. Hess by March 5,

2021. See id. The Liberty Defendants understand that counsel for Mr. Hess will provide the

Court with a status report unique to Mr. Hess following this filing.

       Dated at Portland, Maine this 2nd day of February, 2021.

                                              /s/     Thimi R. Mina
                                                      Thimi R. Mina

                                              /s/     Jay P. McCloskey
                                                      Jay P. McCloskey

                                              /s/     Alfred C. Frawley IV
                                                      Alfred C. Frawley IV

                                                      McCloskey, Mina, Cunniff & Frawley, LLC
                                                      12 City Center
                                                      Portland, Maine 04101
                                                      (207) 772-6805
                                                      (207) 879-9375
                                                      tmina@lawmmc.com
                                                      jmccloskey@lawmmc.com
                                                      afrawley@lawmmc.com

                                              PRO HAC VICE:

                                              /s/     Jay A. Dubow
                                                      Jay A. Dubow

                                              /s/     Richard J. Zack
                                                      Richard J. Zack

                                              /s/     Abigail A. Hazlett
                                                      Abigail A. Hazlett

                                              /s/     Craig G. Steen
                                                      Craig G. Steen




                                                -2-
Case 2:18-cv-00139-JDL Document 118 Filed 02/02/21 Page 3 of 4       PageID #: 2243




                                           Pepper Hamilton LLP
                                           18th and Arch Streets, Two Logan Square
                                           Philadelphia, Pennsylvania 19103
                                           (215) 981-4000
                                           (215) 981-4750
                                           dubowj@pepperlaw.com
                                           zackr@pepperlaw.com
                                           hazletta@pepperlaw.com
                                           steenc@pepperlaw.com

                                           Attorneys for Defendants Michael A. Liberty,
                                           Mozido Invesco, LLC, Family Mobile, LLC,
                                           BRTMDO, LLC, Brentwood Financial, LLC
                                           and TL Holdings Group, LLC




                                     -3-
Case 2:18-cv-00139-JDL Document 118 Filed 02/02/21 Page 4 of 4                   PageID #: 2244




                                CERTIFICATE OF SERVICE

       I, Alfred C. Frawley IV, hereby certify that on this February 2, 2021, I caused the

foregoing LIBERTY DEFENDANTS’ SIXTH STATUS REPORT to be filed with the Court’s

CM/ECF system, which will send notification of this filing to all counsel of record.

       Dated at Portland, Maine this 2nd day of January, 2021.



                                             /s/     Alfred C. Frawley IV
                                                     Alfred C. Frawley IV

                                                     McCloskey, Mina, Cunniff & Frawley, LLC
                                                     12 City Center
                                                     Portland, Maine 04101
                                                     (207) 772-6805
                                                     (207) 879-9375
                                                     afrawley@lawmmc.com

                                                     Attorneys for Defendants Michael A. Liberty,
                                                     Mozido Invesco, LLC, Family Mobile, LLC,
                                                     BRTMDO, LLC, Brentwood Financial, LLC
                                                     and TL Holdings Group, LLC




                                               -4-
